DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-5 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of controller including 
a first calculator configured to calculate a first roll estimated radius, in accordance with first rotary driven time required by the first support shaft driving motor to deliver, from the first support shaft, the workpiece by an amount corresponding to the reference conveyance amount; a second calculator configured to calculate a second roll estimated radius, in accordance with second rotary driven time required by the second support shaft driving motor to wind, on the second support shaft, the workpiece by an amount corresponding to the reference conveyance amount; a first support shaft drive controller configured to set, with reference to the first roll estimated radius, a first angular velocity of the first support shaft driving motor rotary driving in accordance with the drive command signal, and cause the first support shaft driving motor to rotary drive at the first angular velocity; and a second support shaft drive controller configured to set, with reference to the second roll estimated radius, a second angular velocity of the second support shaft driving motor rotary driving in accordance with the drive command signal, and cause the second support shaft driving motor to rotary drive at the second angular velocity. Applicant disclosed that such configuration inhibits differences in conveyance amount of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Hamano (US 2017/0050452) teaches conveying device (fig.1) including conveying unit (21), delivering unit (30), winding unit (40), and controller (60 figs.1,2). However, does not teach the limitations as claimed above.
Hamano et al (US 2020/0071113) teaches conveying device (fig.1) including conveying unit (23), delivering unit (21), winding unit (28), and controller (50). However, does not teach the limitations as claimed above.
Akahane (US 2019/0344595) teaches conveying device (fig.1) including conveying unit (23), delivering unit (21), winding unit (22), and controllers (figs.21,27). However, does not teach the limitations as claimed above.
   
Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853